IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-13-00452-CV

IN THE INTEREST OF M.G., M.G., AND K.G., CHILDREN,
                                          Appellant



                           From the 272nd District Court
                               Brazos County, Texas
                           Trial Court No. 001802-CV-272


                             ABATEMENT ORDER

       The appellant’s brief is overdue in this appeal. The Clerk of the Court’s February

28, 2014 letter to appellant’s counsel states:

              Our records indicate that the appellant’s brief was due to be filed in
       this Court on or before February 18, 2014. To date, no brief has been filed.
       The Court directs that you prepare and file a brief in this Court within 14
       days after the date of this letter.

             Unless a brief or satisfactory response is received within 14 days,
       the Court will abate this cause to the trial court for a hearing to determine
       why a brief has not been filed on appellant’s behalf and to assure that
       appellant is receiving effective assistance of counsel. See In re T.V., 8
S.W.3d 448, 449-50 (Tex. App.—Waco 1999, order).

       Because appellant’s brief was not filed within 14 days, we abate this appeal to the

trial court to conduct a hearing within 14 days to determine why a brief has not been
filed on appellant’s behalf and to assure that appellant is receiving effective assistance

of counsel.

        The supplemental clerk’s and reporter’s records, if any, are ordered to be filed

within 21 days of the date of this Order.



                                                    PER CURIAM


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed March 27, 2014
Do not publish




In the Interest of M.G., M.G., and K.G., Children                                   Page 2